EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follow:
	In the Claims filed on 06/02/2021:
In claim 10, line 5, the phrase “; and” has been replaced with the phrase --and a second end; and--.
In claim 10, line 6, the phrase “a second end pivotally coupled to the base” has been deleted.

3.	The amendment was made to correct various claim informalities.  Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a passive range of motion device comprising: a base; a limb support having a first end and a second end, the first end thereof being pivotally coupled to the base; an offset member pivotally coupled to the second end, wherein the second end moves along a circular path in response to rotation of the offset member; and a first drive motor operationally coupled to the offset member, wherein the offset member rotates in response to operation of the first drive motor.
Claims 2-9 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 10, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically a passive range of motion device comprising: a base; an offset member: a limb support  comprising: a first end pivotally coupled to the base and a second end; and a rotary-to-linear motion device operationally coupled to the second end, the rotary-to-linear motion device further comprising: a drive motor; a mechanism coupled to the drive motor for converting rotational motion of the drive motor to linear motion; and an oscillating arm operationally coupled between the mechanism and the second end, wherein the oscillating arm pendulates in response to rotation of the drive motor, thereby causing the second end of the limb support to pendulate in an arcuate motion about the first end of the limb support.
Claims 11-16 depend either directly or indirectly from claim 10 and are allowable for all the reasons claim 10 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784